--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) is entered into by and between RiceBran
Technologies, a California corporation (“RBT”), and Michael K. Goose
(“Employee”), effective as of July 11, 2016 (“Effective Date”).  The parties
agree as follows:


1.             Employment.  RBT wishes to employ Employee and Employee agrees to
provide services for RBT on the terms and conditions set forth below.


2.            Employment; Scope of Employment.  Effective as of the Effective
Date, Employee shall be employed as President – USA Ingredients of RBT,
reporting to the Chief Executive Officer.  RBT reserves the exclusive right to
designate and modify Employee’s specific duties from time to time in any manner
consistent with Employee’s status as President – USA Ingredients.  No
modification or change of Employee’s responsibilities and/or duties shall
modify, change or revoke any provision of this Agreement.


2.1           Best Efforts; Full Working Time.  Employee shall devote
substantially all of Employee’s business time, attention, skill and experience
and shall apply Employee’s best efforts to the performance of Employee’s duties
and the business and affairs of RBT.  Employee may engage in charitable
activities and community affairs, and manage Employee’s personal investments and
affairs, so long as such activities do not, either individually or in the
aggregate, materially interfere with the proper performance of Employee’s duties
and responsibilities hereunder.


2.2           Supervision and Direction of Services.  All of Employee’s services
shall be under the supervision and direction of the Chief Executive Officer of
RBT and the Board.


2.3           Rules.   Employee shall be bound by all the policies, rules,
regulations, plans, programs, agreements and arrangements of RBT now in force,
and by all such other policies, rules, regulations, plans, programs, agreements
and arrangements as may be hereafter implemented (collectively, “Company
Arrangements”) and shall faithfully observe and abide by the same.   No such
policy, rule or regulation shall alter, modify or revoke the provisions of this
Agreement, including Employer’s right to terminate Employee’s employment without
cause pursuant to the terms of this Agreement.


2.4           Exclusive Services.  During the Term, Employee shall not, directly
or indirectly, whether as a partner, employee, creditor, shareholder,
independent contractor or otherwise, promote, participate or engage in any
activity or other business that is competitive with RBT’s business operations;
provided, however, that this provision shall not preclude or prohibit Employee
from holding or obtaining an indirect and passive beneficial ownership, through
a mutual fund or similar arrangement, of up to one percent of any publicly-held
company which is competitive with RBT as long as he does not otherwise promote,
participate or engage in the business operations of such company.  Employee
agrees that Employee shall not enter into an agreement to establish, form,
contract with or become employed by a competing business of RBT while Employee
is employed by RBT.
 

--------------------------------------------------------------------------------

2.5           Non-Solicitation.  To the fullest extent permissible under
applicable law, Employee agrees that both during the Term and for a period of
two (2) years following termination of this Agreement, Employee shall not take
any action to induce employees or independent contractors, or customers,
suppliers or vendors of RBT to sever their relationship with RBT and accept an
employment or an independent contractor relationship, or any other applicable
relationship with any other business.


2.6           Office Location and Reporting. Employee shall primarily perform
Employee’s duties under this Agreement at RBT’s offices or at such other
location as may be agreed by the parties in writing, and shall provide services
at such other locations as the Chief Executive Officer may designate from
time-to-time. The parties hereby agree that for the first twelve months of
employment, Employee will be based in New York City and will for from RBT’s
corporate officers at least 3 days per month (including participation in monthly
face-to-face Senior Management Committee meetings) and will provide the Chief
Executive Officer with weekly written updates regarding all RBT activities.


3.             Term and Termination; Payments upon Termination.


3.1           Term and Termination. Unless earlier terminated as described
below, RBT hereby employs the Employee under this Agreement for a period
commencing on the Effective Date and ending on June 30, 2017 (the “Term”).  The
period commencing on the Effective Date and ending on June 30, 2017, and each
succeeding twelve (12) month period during the Term, are each referred to herein
as a “Contract Year.”


3.1.1        Termination for Cause.  No termination of Employee’s employment
hereunder for Cause shall be effective unless RBT shall first have given written
notice to Employee (the “Cause Notice”) of its intention to terminate Employee
for Cause, such Cause Notice shall state the circumstances that constitute the
grounds on which the termination for Cause is based.  “Cause” for termination of
Employee’s employment shall mean the occurrence of any of the following:


(a)          Employee breaches a material term of this Agreement, which breach
remains uncured for thirty (30) days after delivery of the Cause Notice (which
Cause Notice shall describe the breach in sufficient detail to allow Employee
the reasonable opportunity to cure the breach, if susceptible of being cured
within such thirty (30) day period);


(b)          Employee has been grossly negligent or engaged in material willful
or gross misconduct in the performance of Employee’s duties;


(c)          Employee has committed, as reasonably determined by the Board, or
has been convicted by a court of law of fraud, moral turpitude, embezzlement,
theft, or similar criminal conduct, or any felony;
 

--------------------------------------------------------------------------------

(d)          Employee’s habitual misuse of alcohol, drugs, or any controlled
substance; or


(e)          Employee’s breach of the Proprietary Information Agreement (as
defined below); or
 
(f)          Employee’s failure to comply with reasonable written standards
established by RBT for the performance of Employee’s duties hereunder including
failure to meet mutually agreed goals and objectives set as part of the
Company’s annual business planning process.


3.1.2        Termination for Good Reason.


(a)          Employee may terminate this Agreement for Good Reason, as defined
herein, subject to and provided that Employee complies with the requirements of
Section 3.1.2(b).  As used herein, “Good Reason” means (i) any material breach
by RBT of any provision of this Agreement; (ii) a material reduction of
Employee’s duties or responsibilities (or the assignment of duties or
responsibilities to Employee that are) not consistent or commensurate with
Employee’s position as President – USA Ingredients, but not including any
reduction in Employee’s duties during any investigation or proceedings initiated
by RBT pursuant to Section 3.1.1 with regard to a possible termination of
Employee for Cause.


(b)          In order to terminate this Agreement for Good Reason, Employee
shall provide RBT with (i) written notice of the Good Reason (which notice must
be delivered within ninety (90) days following the date Employee first learns of
the occurrence of the event constituting Good Reason and which notice shall
describe the particulars of RBT’s breach in sufficient detail to allow RBT
reasonable opportunity to remedy or eliminate the Good Reason(s), if susceptible
of being remedied or eliminated); and (ii) thirty (30) days within which to
remedy or eliminate the Good Reason(s).  In the event that Employee provides
such notice and RBT fails to remedy or eliminate the Good Reason(s) within such
30-day period, Employee shall be entitled to provide RBT with written notice (of
not less than fifteen (15) days) that Employee is terminating this Agreement as
a result of such Good Reason(s).


3.1.3        Voluntary Termination of Employment.  Employee agrees (a) to
provide at least ninety (90) days prior written notice (a “Voluntary Termination
Notice”) of Employee’s intention to voluntarily terminate Employee’s employment
with  RBT for any reason other than Good Reason, death or Disability (as defined
below) (a “Voluntary Termination”) and (b) to specify in such notice a fixed
date for the Voluntary Termination.  A termination of this Agreement by reason
of Employee’s non-renewal shall be deemed to be a Voluntary Termination.


3.2           Payments Upon Termination.


3.2.1        For Cause, Voluntary Termination, or Disability.  If RBT terminates
Employee’s employment for Cause, or if Employee terminates by Voluntary
Termination, or if either party terminates this Agreement due to Employee’s
Disability, Employee shall be entitled to receive in a cash lump sum payment
(less normal and customary deductions and withholdings) an amount equal to all
accrued but unpaid compensation (including accrued but unused vacation leave) as
of the date of such termination (such payment shall be made within the time
period required by applicable law, but in no event later than thirty (30) days
following the date of termination).
 

--------------------------------------------------------------------------------

3.2.2        Without Cause, for Good Reason, or Death.


(a)          In the event Employee’s employment is terminated (i) by RBT other
than for Cause, (ii) by Employee for Good Reason, or (iii) due to Employee’s
death, Employee (or Employee’s estate or legal representative) shall be entitled
to a cash lump sum payment an amount equal to (1) all previously accrued but
unpaid compensation (including accrued but unused vacation leave) as of the date
of such termination, (2) the Base Salary and bonus that Employee would have been
paid had he remained employed with RBT for the remaining period of contract plus
an additional 90 days of payment, beginning immediately after Employer gives
notice to Employee of Employee’s termination; and the payments due under Section
3.2.2(a)(2) to be made no later than ten (10) days following the effective date
of a mutual general release in a reasonable form prepared by RBT, and signed, by
both Employee and RBT.


(b)          For purposes of this Agreement, “Disability” shall mean that
Employee, due to a physical or mental disability, has been substantially unable
to perform Employee’s duties under this Agreement for a continuous period of
ninety (90) days or longer, or for one hundred and twenty (120) days or more in
any twelve (12) month period.


3.2.3        Section 409A.  Notwithstanding any provision of this Agreement to
the contrary, if Employee is a “specified employee” as defined in Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), he shall not be
entitled to any payments upon a termination of Employee’s employment under any
arrangement that constitutes “nonqualified deferred compensation” under Section
409A until the earlier of (i) the date which is six (6) months after Employee’s
separation from service (as such term is defined in Section 409A of the Code and
the regulations and other published guidance hereunder) for any reason other
than death, or (ii) the date of Employee’s death.  After the date of
termination, Employee shall have no duties or responsibilities that are
inconsistent with having a separation from service as of such date.  Any amounts
otherwise payable to Employee following a termination of employment that are not
so paid by reason of this Section 3.2.3 shall be paid promptly following, and in
any event within fifteen (15) days following, the date that is six (6) months
after Employee’s separation from service (or, if earlier, the date of Employee’s
death).
 
3.2.4          Termination Upon a Change of Control. Within sixty (60) days
prior to or ninety (90) days after the effective date of a Change of Control (as
defined below), either RBT or Employee may, upon thirty (30) days' prior written
notice to the other, terminate Employee's employment. In the event of any such
termination of Employee's employment (and regardless of whether such termination
occurs with or without such thirty (30) day notice), RBT shall pay to Employee
(a) the severance and other benefits set forth in Section 3.2.1 and Section
3.2.2, as applicable, and (b) an additional severance payment of an amount equal
to the Base Salary that Employee would have been paid had he remained employed
with RBT for the 180 day period beginning immediately after such termination. 
Such payment shall be payable in accordance with applicable law, but in no event
later than thirty (30) days following the date of termination. For the purposes
of this Agreement, the term “Change of Control” shall mean any of the following
events: (x) the consummation of a merger or consolidation of RBT with any other
entity which results in the voting securities of RBT outstanding immediately
prior thereto failing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity) more than fifty
percent (50%) of the total voting power represented by the voting securities of
RBT or such surviving entity outstanding immediately after such merger or
consolidation, or (y) the sale, mortgage, lease or other transfer in one or more
transactions not in the ordinary course of RBT's business of assets constituting
more than fifty percent (50%) of the assets of RBT and its subsidiaries (taken
as a whole) to any such person or group of persons; provided, however, that the
sale of the assets or equity interests of NUTRA SA, LLC or any of its
subsidiaries shall not be used in calculating a Change of Control and shall not
constitute a Change of Control.
 

--------------------------------------------------------------------------------

4.             Compensation; Benefits.


4.1           Base Salary.  Employee shall be paid at a rate which, on an
annualized basis, equals two hundred thousand dollars ($200,000) per year, as
adjusted pursuant to this Section 4.1 (“Base Salary”).   The Base Salary shall
be subject to normal payroll withholdings and RBT’s standard payroll practices.
For each Contract Year after the initial Contract Year, Employee’s Base Salary
shall be subject to increase as determined by the Board in its discretion.


4.2           Annual Bonus Program.  Employee shall participate in any RBT
annual bonus program that is adopted by RBT and that is applicable to senior
officers of RBT (subject to the terms and conditions of any such program).  Any
such annual bonus program must be approved by the RBT Compensation Committee and
shall set forth objective criteria for bonus payments based on the financial
performance of RBT.  Such annual bonus program also shall set forth a target
bonus objective for Employee, which shall be set by the Board of Director’s in
its sole discretion.  The actual annual bonus amount, if any, shall be paid in
accordance with the terms of such program and may be paid in cash or stock
incentives or a combination of cash and stock incentives.


4.3           Stock Option.  Employee shall be entitled to receive equity
incentive awards at the sole discretion of the Board based on the
recommendations for the Compensation Committee.  Any grant of an equity
incentive award shall require the approval of the Board or its Compensation
Committee and be subject to the terms and conditions of the corresponding grant
agreements and equity incentive plans.
 
4.4           Vacation and other Standard Benefits. Employee shall be entitled
to three (3) weeks of paid vacation time per year.  Employee may not accrue
vacation time in excess of such three (3) weeks maximum.  Accrual of vacation
time shall be subject to the terms and conditions of RBT’s vacation policy. 
Employee shall be entitled to health benefits in accordance with RBT’s standard
policies.  In addition, Employee is entitled to paid holidays, sick leave and
other benefits in accordance with RBT’s standard policies.


4.5           Business Expenses.  Employee shall be reimbursed for reasonable
business expenses which he incurs in the performance of Employee’s duties
hereunder, in accordance with RBT’s standard reimbursement policies.
 

--------------------------------------------------------------------------------

4.6           Inconsistencies.  In the event of any inconsistency between any
provision of this Agreement and any provision of any Company Arrangement, the
provisions of this Agreement shall control.


5.             Employee’s Representations.    Employee represents and warrants
to RBT that information provided by Employee about Employee to RBT in connection
with Employee’s employment and any supplemental information provided to RBT is,
to the best of Employee’s knowledge and information after good faith diligence
and investigation, complete, true and correct.   Employee has not omitted any
information that is necessary to evaluate the information provided by Employee
to RBT.  Employee shall promptly notify RBT of any change in the accuracy or
completeness of all such information.


6.             Trade Secrets.   Employee acknowledges that RBT has expended
substantial time and expense to develop customers and to develop procedures and
processes for development of products and services and the sales of products and
services.  Such procedures and processes in addition to various other types of
proprietary information are included as part of the “confidential information”
described in the “Proprietary Information Agreement”, dated July 7, 2016,
between RBT and Employee and attached hereto as Exhibit A.  RBT and Employee
agree that the Proprietary Information Agreement attached hereto as Exhibit A
continues to be in full force and effect.  Nothing in this Agreement alters the
obligations of Employee under the Proprietary Information Agreement.


7.             Remedies for Breach of Covenant Regarding Confidentiality.   The
parties agree that the breach by Employee of any covenants contained in Sections
2.4, 2.5, and 6 will result in immediate and irreparable injury to RBT. In the
event of any breach by Employee of the covenants contained in Sections 2.4, 2.5,
or 6, RBT shall be entitled to seek recourse through all available legal and
equitable remedies necessary or useful to prevent any likelihood of immediate or
irreparable injury to RBT.   The parties agree that, in the case of such a
breach or threat of breach by Employee of any of the provisions of such
Sections, RBT may take any appropriate legal action, including without
limitation action for injunctive relief, consisting of orders temporarily
restraining and preliminarily and permanently enjoining such actual or
threatened breach.


8.             Miscellaneous.


8.1           Choice of Law, Jurisdiction, Venue.  The rights and obligations of
the parties and the interpretation and performance of this Agreement shall be
governed by the laws of Arizona, excluding its conflict of laws rules, except as
such laws may be interpreted, enforced, or preempted by federal law.


8.2.          Entire Agreement.   This Agreement and the Proprietary Information
Agreement contain the entire agreement among the parties hereto with respect to
the subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, understandings and representations among the parties.  There
are no representations, agreements, arrangements, or understandings, whether
oral or written, between or among the parties relating to the subject matter of
this Agreement that are not fully expressed herein and therein.
 

--------------------------------------------------------------------------------

8.3           Notices.  Any notice under this Agreement shall be in writing, and
any written notice or other document shall be deemed to have been duly given (i)
on the date of personal service on the parties, (ii) on the third business day
after mailing, if the document is mailed by registered or certified mail, (iii)
one day after being sent by professional or overnight courier or messenger
service guaranteeing one-day delivery, with receipt confirmed by the courier, or
(iv) on the date of transmission if sent by telegram, telex, telecopy or other
means of electronic transmission resulting in written copies, with receipt
confirmed.   Any such notice shall be delivered or addressed to the parties at
the addresses set forth on the signature page below or at the most recent
address specified by the addressee through written notice under this
provision.   Failure to conform to the requirement that mailings be done by
registered or certified mail shall not defeat the effectiveness of notice
actually received by the addressee.


8.4           Severability.  RBT and Employee agree that should any provision of
this Agreement be declared or be determined by any court or other tribunal
(including an arbitrator) of competent jurisdiction to be illegal, invalid or
unenforceable, the legality, validity and enforceability of the remaining parts,
terms and provisions shall not be affected thereby, and said illegal,
unenforceable or invalid part, term or provision shall be deemed not to be part
of this Agreement.


8.5           Amendment.  The provisions of this Agreement may be modified at
any time by agreement of the parties; provided that such modification shall be
ineffective unless in writing and signed by the parties hereto.


8.6           No Transfer or Assignment; No Third-Party Beneficiaries.  The
rights of Employee hereunder have been granted by RBT with the understanding
that this Agreement is personal to, and shall be performed by Employee
individually. This Agreement is not transferable or assignable by Employee in
any manner. No person or entity other than RBT and Employee shall have any
rights whatsoever under this Agreement.   No person or entity other than RBT or
Employee shall have any right to enforce any provision of this Agreement, or to
recover damages on account of the breach of this Agreement.  No heir, successor
or assign of Employee, whether voluntarily or by operation of law, shall have or
succeed to any rights of RBT or Employee hereunder.


8.7           Waiver.  Any of the terms or conditions of this Agreement may be
waived at any time by the party entitled to the benefit thereof, but no such
waiver shall affect or impair the right of the waiving party to require
observance, performance or satisfaction of that term or condition as it applies
on a subsequent occasion or of any other term or condition.


8.8           Resolution of Disputes.


8.8.1        Resolution of Disputes.  RBT and Employee agree that, except as
otherwise provided herein, any claim or controversy arising out of or pertaining
to this Agreement or the termination of Employee’s employment, including but not
limited to, claims of wrongful treatment or termination allegedly resulting from
discrimination, harassment or retaliation on the basis of race, sex, age,
national origin, ancestry, color, religion, marital status, status as a veteran
of the Vietnam era, physical or mental disability, medical condition, or any
other basis prohibited by law (“Dispute”)  shall be resolved by binding
arbitration as provided in this Section 8.8.
 

--------------------------------------------------------------------------------

8.8.2        Binding Arbitration.   The provisions of this Section 8.8 shall not
preclude any party from seeking injunctive or other provisional or equitable
relief in order to preserve the status quo of the parties pending resolution of
a Dispute, and the filing of an action seeking injunctive or other provisional
relief shall not be construed as a waiver of that party’s arbitration rights. 
Except as provided herein, the arbitration of any Dispute between the parties to
this Agreement shall be governed by the American Arbitration Association (“AAA”)
Commercial Arbitration Rules (the “AAA Rules”).


8.8.3        Appointment of Arbitrator.  Within thirty (30) days of service of a
demand for arbitration by either party to this Agreement, the parties shall
endeavor in good faith to select from the AAA list of labor and employment
arbitrators a single arbitrator, who must be a licensed attorney; if the parties
fail to do so within such thirty (30) day period, an arbitrator shall be
selected in accordance with the AAA Rules.


8.8.4        Initiation of Arbitration.  In the case of any Dispute between the
parties to this Agreement, either party shall have the right to initiate the
binding arbitration process provided for in this paragraph by serving upon the
other party a demand for arbitration within the statutory time period from the
date the Dispute first arose.


8.8.5        Location of Arbitration.  Any arbitration hearing shall be
conducted in Phoenix, Arizona.


8.8.6        Applicable Law.  The law applicable to the arbitration of any
Dispute shall be, as provided in Section 8.1 and the Federal Arbitrator Act
(Title 9, U.S. Code, Section 1 et Seq.).


8.8.7        Arbitration Procedures.  In addition to any of the procedures or
processes available under the AAA Rules, the parties shall be entitled to
conduct discovery sufficient to adequately arbitrate their claims and/or
defenses, including access to relevant documents and witnesses, as determined by
the arbitrator(s).  In addition, either party may choose, at that party’s
discretion, to request that the arbitrator(s) resolve any dispositive motions
prior to the taking of evidence on the merits of the Dispute.  In the event a
party to the arbitration requests that the arbitrator(s) resolve a dispositive
motion, the arbitrator(s) shall receive and consider any written or oral
arguments regarding the dispositive motion, and shall receive and consider any
evidence specifically relating thereto, and shall render a decision thereon,
before hearing any evidence on the merits of the Dispute.


8.8.8        Scope of Arbitrators’ Award or Decision.  RBT and Employee agree
that if the arbitrator(s) find any Disputed claim to be meritorious, the
arbitrator(s) shall have the authority to order all forms of legal and/or
equitable relief that would otherwise be available in court and that is
appropriate to the claim.  Any decision or award by the arbitrator(s) shall be a
reasoned opinion in writing citing facts and law and shall be specific enough to
permit limited judicial review if necessary.
 

--------------------------------------------------------------------------------

8.8.9        Costs of Arbitration; Attorneys’ Fees.  RBT and Employee agree
that  the arbitrator(s), in their discretion and consistent with applicable law,
may award to the prevailing party the costs incurred by that party in
participating in the arbitration process as long as they do not exceed those
that would be incurred by Employee in a court action.


8.8.10      Acknowledgment of Consent to Arbitration.  NOTICE:  BY EXECUTING
THIS AGREEMENT THE PARTIES AGREE TO HAVE ANY DISPUTE ARISING OUT OF THE MATTERS
INCLUDED IN THE “RESOLUTION OF DISPUTES” PROVISION DECIDED BY NEUTRAL
ARBITRATION AS PROVIDED HEREIN AND WAIVE ANY RIGHTS THEY MAY HAVE TO HAVE THE
DISPUTE DECIDED BY A JUDGE OR A JURY.  BY EXECUTING THIS AGREEMENT, THE PARTIES
WAIVE THEIR JUDICIAL RIGHTS TO APPEAL.  IF EITHER PARTY REFUSES TO SUBMIT TO
ARBITRATION AFTER AGREEING TO THIS PROVISION, SUCH PARTY MAY BE COMPELLED TO
ARBITRATE.  THE PARTIES’ AGREEMENT TO THIS ARBITRATION PROVISION IS VOLUNTARY. 
THE PARTIES REPRESENT THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND AGREE
TO SUBMIT DISPUTES ARISING OUT OF THE MATTERS INCLUDED IN THIS PROVISION TO
NEUTRAL ARBITRATION.


8.10         Exhibits. All exhibits to which reference is made are deemed
incorporated in this Agreement whether or not actually attached.


[Signature Page Follows]
 

--------------------------------------------------------------------------------

The parties hereto have executed and delivered this Employment Agreement as of
the date first-above written.


COMPANY:
 
EMPLOYEE:
     
RICEBRAN TECHNOLOGIES,
 
a California corporation
         
/s/ W. John Short
 
/s/ Michael K. Goose
By: 
W John Short
  By: 
Michael K. Goose
Title: 
Chairman & CEO
     



[Signature Page to Employment Agreement]
 

--------------------------------------------------------------------------------

EXHIBIT A


PROPRIETARY INFORMATION AGREEMENT


RiceBran Technologies, a California corporation ("Company"), and Michael K.
Goose, an individual ("Employee"), agree as follows:


Employment


Employee acknowledges that the obligations of Employee set forth in this
Agreement are a condition of Employee's employment with Company and are agreed
to by Employee in consideration of such employment.  The parties agree that this
Agreement shall not in any way affect the employer/employee relationship of the
parties other than as specifically set forth in this Agreement, including
without limitation the ability of Company to terminate Employee’s employment at
will (unless otherwise provided in a written agreement, properly signed by
Company).


Term


The term of this Agreement shall commence on the date hereof and shall continue
for the duration of Employees employment with Company.


Confidential Information


Employee agrees not to disclose to any others, or take or use for Employee's own
purposes or purposes of any others, during the term of this Agreement or at any
time thereafter, any of Company's Confidential Information (as defined below). 
Employee agrees that these restrictions shall also apply to:



1. Confidential Information belonging to third parties in Company's possession,




2. Confidential Information belonging to any parent or subsidiary of the
Company, and




3. Confidential Information conceived, originated, discovered or developed by
Employee during the term of this Agreement.



"Confidential Information" means any Company proprietary information, technical
data, trade secrets or know-how, including, but not limited to, research,
product plans, products, services, customer lists and customers, markets,
software, developments, inventions, processes, formulas, technology, designs,
drawings, engineering, marketing, finances or other business information
disclosed to Employee by Company, either directly or indirectly, in writing,
orally or by drawings, or by observation of products.  Confidential Information
does not include any of the foregoing items which has become publicly known and
made generally available through no wrongful act of Employee.  Employee further
agrees not to improperly use or disclose or bring onto the premises of Company
any trade secrets of another person or entity during the term of this
Agreement.  Employee recognizes that the Company has received and in the future
will receive from third parties their confidential or proprietary information
subject to a duty to the Company, to maintain the confidentiality of such
information and to use it only for certain limited purposes.  Employee agrees to
hold all such confidential or proprietary information in the strictest
confidence and not to disclose it to any person, firm or corporation, or to use
it, except as necessary, in carrying out Employee’s work for the Company
consistent with the Company's agreement with such third party.
 

--------------------------------------------------------------------------------

Inventions


For purposes of this Agreement, "Invention" shall mean any new inventions,
improvements, machines, manufactures, methods, processes, uses, apparatuses,
compositions of matter, designs, original works of authorship, formulas,
databases, computer programs or software, or configurations of any kind,
discovered, conceived, developed, made, or produced or any improvements to them,
and shall not be limited to the definition of an invention contained in the
United States Patent Laws.



1. Assignment of Inventions.  Employee assigns to Company all of Employee's
interest in all ideas and Inventions, whether or not patentable, copyrightable
or protectable as trade secrets, made or conceived by Employee, solely or
jointly with any others, during the term of Employee's employment with Company,
except for any idea or Invention for which no equipment, supplies, time,
facilities or trade secret information of Company was used and that was
developed entirely upon Employee's own time, and does not relate either to the
business of Company or Company's actual or demonstrably anticipated research or
development.  All ideas and Inventions hereby assigned are referred to as
“Assigned Inventions”.  Employee agrees to promptly disclose all Assigned
Inventions in writing to Company, to assist Company in preparing patent
applications and assignments for those Inventions and to vest title to those
Inventions in Company, all at Company's expense, but for no consideration to
Employee in addition to Employee's salary or wages.  If Company requires
Employee's assistance under this Section after termination of Employee's
employment, Employee shall be compensated for Employee's time actually spent in
providing that assistance at any hourly rate equivalent to Employee's salary or
wages during Employee's last period of employment by Company.




2. Prior Inventions.  Employee has attached as Exhibit A, a list of any
Inventions belonging to Employee prior to employment with Company ("Prior
Inventions"), that relate to the business of Company or Company's actual or
demonstrably anticipated research or development and that are not assigned to
Company hereunder.  If no such list is attached, Employee represents that there
are no such Prior Inventions.  If in the course of employment with Company,
Employee incorporates into a Company product, process or machine a Prior
Invention owned by Employee or in which Employee has an interest, Company is
hereby granted and shall have a nonexclusive, royalty‑free, irrevocable,
perpetual, worldwide and assignable license to make, have made, modify,
sublicense, use and sell such Prior Invention as part of or in connection with
such product, process or machine.

 

--------------------------------------------------------------------------------

3. Records of Inventions.  Employee agrees to keep and maintain adequate and
current written records of all Inventions of Employee during the term of
employment with Company.  Such records shall be in the form of notes, sketches,
drawings, and any other format that may be specified by Company, and shall be
available to and remain the sole property of Company at all times.




4. Works for Hire.  Employee acknowledges and agrees that any copyrightable
works prepared by Employee within the scope of Employee’s employment are “works
for hire” under the Copyright Act and that the Company will be considered the
author and owner or such copyrightable works.  Employee agrees that all
Inventions that:

a. Are developed using equipment, supplies, facilities or trade secrets of the
Company,

b. Result from work performed by Employee for the Company, or

c. Relate to the Company’s business or current or anticipated research and
development will be the sole and exclusive property of the Company and are
hereby irrevocably assigned by Employee to the Company.




5. Assignment of Other Rights.  In addition to the foregoing assignment of
Inventions to the Company, Employee hereby irrevocably transfers and assigns to
the Company:

a. all worldwide patents, patent applications, copyrights, mask works, trade
secrets and other intellectual property rights in any Invention: and

b. any and all “Moral Rights” (as defined below) that Employee may have in or
with respect to any Invention.



Employee also hereby forever waives and agrees never to assert any and all Moral
Rights Employee may have in or with respect to any Inventions, even after
termination of Employee’s work on behalf of the Company.  “Moral Rights” mean
any rights to claim authorship of an Invention, to object to or prevent the
modification of any Invention, or to withdraw from circulation or control the
publication or distribution of any Invention, and any similar right, existing
under judicial or statutory law of any country in the world, or under any
treaty, regardless of whether or not such right is denominated or generally
referred to as a “moral right”.


Return of Property


Employee agrees that upon termination of employment with Company, Employee will
deliver to Company all devices, records, data, disks, computer files, notes,
reports, proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, other documents or property, or reproductions of
any aforementioned items developed by Employee pursuant to employment with
Company or otherwise belonging to Company, its successors or assigns.  In the
event of the termination of Employee’s employment, Employee agrees to sign and
deliver the "Termination Certification" attached hereto as Exhibit 2.


Notification of New Employer


Company shall have the right to notify any future employers of Employee of
Employee's rights and obligations under this Agreement.
 

--------------------------------------------------------------------------------

Other Agreements


Employee represents that the performance of all the terms of this Agreement will
not breach any agreement to keep in confidence proprietary information acquired
by Employee in confidence or in trust prior to employment with Company. 
Employee has not and shall not enter into any oral or written agreement in
conflict with this Agreement.


Equitable Remedies


Employee agrees that it would be impossible or inadequate to measure and
calculate Company's damages from any breach of the covenants set forth in this
Agreement.  Accordingly, Company shall have available, in addition to any other
right or remedy available under law or equity, the right to obtain any
injunction from a court of competent jurisdiction restraining such breach or
threatened breach and to specific performance of any such provision of this
Agreement.  Employee further agrees that no bond or other security shall be
required in obtaining such equitable relief and consents to the issuance of such
injunction and to the ordering of specific performance.


Miscellaneous



1 Attorneys' Fees; Prejudgment Interest; Governing Laws.  If the services of an
attorney are required by any party to secure the performance hereof or otherwise
upon the breach or default of another party to this Agreement, or if any
judicial remedy or arbitration is necessary to enforce or interpret any
provision of this Agreement or the rights and duties of any person in relation
thereto, the prevailing party shall be entitled to reasonable attorneys' fees,
costs and other expenses, in addition to any other relief to which such party
may be entitled.  Any award of damages following judicial remedy or arbitration
as a result of the breach of this Agreement or any of its provisions shall
include an award of prejudgment interest from the date of the breach at the
maximum amount of interest allowed by law.  The rights and obligations of the
parties and the interpretation and performance of this Agreement shall be
governed by the law of Arizona, excluding its conflict of laws rules.




2 Amendment; Waiver.  The provisions of this Agreement may be modified at any
time by agreement of the parties.  Any such agreement hereafter made shall be
ineffective to modify this Agreement in any respect unless in writing and signed
by the parties against whom enforcement of the modification or discharge is
sought.  Any of the terms or conditions of this Agreement may be waived at any
time by the party entitled to the benefit thereof, but no such waiver shall
affect or impair the right of the waiving party to require observance,
performance or satisfaction either of that term or condition as it applies on a
subsequent occasion or of any other term or condition.




3 Entire Agreement.  This document and any written employment agreement between
Employee and Company constitute the entire agreement between the parties
regarding the subject matter herein, all oral agreements being merged herein,
and supersedes all prior representations.  There are no representations,
agreements, arrangements, or understandings, oral or written, between or among
the parties relating to the subject matter of this Agreement that are not fully
expressed herein.

 

--------------------------------------------------------------------------------

4 Succession.  Subject to the provisions otherwise contained in this Agreement,
this Agreement shall inure to the benefit of and be binding on the heirs,
successors and assigns of the respective parties hereto.




5 Severability.  If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, the remainder of the
Agreement which can be given effect without the invalid provision shall continue
in full force and effect and shall in no way be impaired or invalidated.




6 Notices.  Any notice under this Agreement shall be in writing, and any written
notice or other document shall be deemed to have been duly given (i) on the date
of personal service on the parties, (ii) on the third business day after
mailing, if the document is mailed by registered or certified mail, (iii) one
day after being sent by professional or overnight courier or messenger service
guaranteeing one-day delivery, with receipt confirmed by the courier, or (iv) on
the date of transmission if sent by telegram, telex, telecopy or other means of
electronic transmission resulting in written copies, with receipt confirmed.  
Any such notice shall be delivered or addressed to the parties at the addresses
set forth below or at the most recent address specified by the addressee through
written notice under this provision.   Failure to conform to the requirement
that mailings be done by registered or certified mail shall not defeat the
effectiveness of notice actually received by the addressee.




7 No Duty to Employ.  Employee understands that this Agreement does not
constitute a contract of employment or obligate the Company to employ Employee
for any stated period of time.  This Agreement shall be effective as of the
first day of Employee’s employment by the Company.




8 Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall constitute an original but all of which taken together shall
constitute one and the same instrument.

 

--------------------------------------------------------------------------------

In witness whereof, the parties have executed this Proprietary Information
Agreement as of the date set forth below.


COMPANY:
 
EMPLOYEE:
         
RiceBran Technologies,
     
a California corporation
               
By:
     
Title:
 
Michael K. Goose
         
Date:
 
Date:

 

--------------------------------------------------------------------------------

EXHIBIT A
 
PROPRIETARY INFORMATION AGREEMENT
PRIOR INVENTIONS
 
 
 
No inventions or improvements
     
 
 
Document Below and attach an additional sheet(s) as needed

 
Employee Name: Michael K. Goose
             
Date



Title Date Identifying Number or Brief Description
 



--------------------------------------------------------------------------------